 Case 1:19-cv-01164-RGA Document 24 Filed 05/06/20 Page 1 of 2 PageID #: 354




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

AEGIS 11 S.A.,

                  Plaintiff,
                                        Civil Action No. 1:19-cv-01161-RGA
      v.

BELKIN INTERNATIONAL, INC.,             JURY TRIAL DEMANDED

                  Defendant.

AEGIS 11 S.A.,

                  Plaintiff,
                                       Civil Action No. 1:19-cv-01162-RGA
      v.

NETGEAR, INC.,                          JURY TRIAL DEMANDED

                  Defendant.

AEGIS 11 S.A.,

                  Plaintiff,
                                      Civil Action No. 1:19-cv-01163-RGA
      v.

ROKU, INC.,
                                        JURY TRIAL DEMANDED
                  Defendant.

AEGIS 11 S.A.,

                  Plaintiff,           Civil Action No. 1:19-cv-01164-RGA

      v.

RUCKUS WIRELESS, INC., et al,           JURY TRIAL DEMANDED

                  Defendants.



                   NOTICE OF SUPPLEMENTAL AUTHORITY
    Case 1:19-cv-01164-RGA Document 24 Filed 05/06/20 Page 2 of 2 PageID #: 355




         Pursuant to D. Del. L.R. 7.1.2(b), and in support of its Opposition to Defendants’ Partial

Motion to Dismiss,1 Plaintiff Aegis 11 S.A. respectfully submits this notice of supplemental

authority regarding a recent decision by the Federal Circuit in Uniloc USA, Inc. v. LG Elecs.

USA, Inc., No. 19-1835 (Fed. Cir. Apr. 30, 2020) (slip op.), attached as Exhibit 1, for the Court’s

consideration.


Dated: May 6, 2020                                 Respectfully submitted,

                                                   DEVLIN LAW FIRM LLC

                                                  /s/ Timothy Devlin
                                                  Timothy Devlin (No. 4241)
                                                  1526 Gilpin Avenue
                                                  Wilmington, DE 19806
                                                  Phone: (302) 449-9010
                                                  Fax: (302) 353-4251
                                                  tdevlin@devlinlawfirm.com

                                                  Attorneys for Plaintiff




1
    D.I. 10 in 19-cv-01161; D.I. 10 in 19-cv-01162; D.I. 8 in 19-cv-01163; D.I. 14 in 19-cv-01164.
